Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 3/3/2020 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high dielectric permittivity ceramic filler”, “high power density dielectric composite” and “high dielectric strength polymer material” in claims 37-66, 69-72, 75, 80, 83-87, and 89-91 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, therefore, the metes and bounds of the claimed subject matter cannot be determined.
In claims 45, 62, 65, and 82, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  
In claims 57-58, the term "typically" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  
Claim 45 and 82 contain the trademark/trade name TeflonTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the polymer and, accordingly, the identification/description is indefinite.
Claim 51 recites the limitation "said coating on said outer surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites a Markush grouping “said additional dielectric insulator particles include one or more materials selected from the group consisting of MgO, Al2O3, SiO and other insulators”.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.  See Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.  In this case, the recitation of “other insulators” is indefinite because it is unclear what other insulators are intended to be encompassed by the claim.
Claim 64 recites the limitation "said composite film” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 75 recites the limitation "the method as defined in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 has been cancelled.  
Claims 54-56, 67, 68, 73, 74, 76-79, 81 and 88 are rejected for their dependent on rejected claims.
Claim Interpretation
Claim 38 recites the limitation “a high dielectric strength polymer material which can include polar groups”.  The phrase “can include” is understood as optionally include, and thus the limitation is interpreted as “a high dielectric strength polymer material optional includes polar groups”.
Claim 44 recites the limitation “said material can be heat treated at a temperature to achieve optimum performance”.  The phrase “can be heat treated” is understood as optionally be treated, and thus the limitation is interpreted as “said material is optional heat treated at a temperature to achieve optimum performance”. 
Claim 54 recites the limitation “surface functionalization can primarily include an organosilane”.  The phrase “can primarily include” is understood as optionally include, and thus the limitation is interpreted as “surface functionalization is optionally including an organosilane”.
The case law holds that reference disclosing optional inclusion of a particular component (or step) teaches compositions that both do and do not contain that component.  See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-41, 44-50, 52, 61-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (CN104893187).  The machine translation is used for the rejection purposes.
Regarding claim 37, Zhai discloses a polymer composite film composed of polyvinylidene fluoride and core-shell nanofibers dispersed in the polyvinylidene fluoride, wherein the core layer of the nanofiber of the core-shell structure is a ceramic fiber, and the shell layer is a silica coating layer (para 0010-0011).
Regarding claims 38-41, 44-50, 63, Zhai discloses a polymer composite film, said composite composed of polyvinylidene fluoride and core-shell nanofibers dispersed in the polyvinylidene fluoride (para 0010), the core layer of the nanofiber of the core-shell structure is a ceramic fiber, and the shell layer is a silica coating layer (para 0011), the nanofibers of the core-shell structure are surface-modified with a coupling agent (para 0018), the diameter of the nanofiber is 100-300 nm, the thickness of the silica coating layer is 1-15 nm (para 0013), the coating layer obtained by solution coating process (para 0017), the volume percentage of the nanofibers in the composite is 2.5%-25% (para 0012).  Zhai also discloses the core-shell nanofibers include barium titanate (BaTiO3) or barium strontium titanate (BaxSr1-xTiO3, x=0-1) (para 0014).  Also see the examples.
Regarding claims 42 and 43, Zhai discloses the composite film has a film energy storage density that is greater than 10J/cc (para 0022).
Regarding claim 52, Zhai discloses the outer surface of said high dielectric permittivity ceramic filler forms includes one or more functional groups on said outer surface of said high dielectric permittivity  ceramic filler, said functional groups include an amine group (the core-shell structure was surface-modified with the coupling agent 3-aminopropyltriethoxysilane, para 0021).
Regarding claims 61 and 62, Zhai discloses the core is sintering at 500-700℃ for 1-3h (para 0017).
Regarding claim 64, Zhai discloses a thickness of said composite film is 2-200 microns (para 0015).
Regarding claim 65, Zhai discloses the composite film is formed by casting and drying and is used in passive devices such as capacitors (para 0008).
Regarding claims 38, 39, 40, 42, 43, 57, 58, 61, 62, 64, 65, Zhai is silent about the properties of the core-shell structure filler, the polymer and the composite that are recited in the claims.  However, because the core-shell structure, the polymer and the composite disclosed by Zhai are the same and thus must necessarily exhibit the properties.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 66-74, 77-95 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (CN104893187) in view of Shen (Journal of Nanomaterials Volume 2015, Article ID 327130) or Yan et al.( J. Appl. Phys. 116, 144103, 2014), or Tong et al. (J. Appl. Phys. 104, 066108, 2008).  The machine translation of CN104893187 is used for the rejection purposes.
Regarding claims 66, 69-74, 77-78, 82, 88-91, Zhai discloses a polymer composite film, said composite composed of polyvinylidene fluoride and core-shell nanofibers dispersed in the polyvinylidene fluoride (para 0010), the core layer of the nanofiber of the core-shell structure is a ceramic fiber, and the shell layer is a silica coating layer (para 0011), the nanofibers of the core-shell structure are surface-modified with a coupling agent (para 0018), the diameter of the nanofiber is 100-300 nm, the thickness of the silica coating layer is 1-15 nm (para 0013), the coating layer obtained by solution coating process (para 0017), the volume percentage of the nanofibers in the composite is 2.5%-25% (para 0012).  Zhai also discloses the core-shell nanofibers include barium titanate (BaTiO3) or barium strontium titanate (BaxSr1-xTiO3, x=0-1) (para 0014).  Also see the examples.  Zhai does not disclose the core has been doped to include one or more elements selected from the group consisting of Nd, Ca, Mn, and/or Y.  Shen discloses doping barium titanate (BaTiO3) with yttrium (Y), surface modification and annealing, to tailor the properties of BaTiO3 (page 1). Yan discloses doping barium strontium titanate (Ba0.67Sr0.33TiO3) with yttrium (Y) and manganese (Mn) and calcining, to adjust the grain size and maintain the high resistivity (page 2).  Tong discloses doping barium titanate (BaTiO3) with yttrium (Y) and manganese (Mn) to enhance the ferromagnetic and dielectric properties (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use doped barium titanate and/or barium strontium titanate in the composite of Zhai, to adjust and enhance their properties.
Regarding claim 67,  Zhai discloses polymer material includes polar groups (polyvinylidene
fluoride PVDF with CF2 polar groups).
Regarding claim 83, Zhai discloses one or more functional groups are located on an outer surface of said particles of said high dielectric permittivity ceramic filler, said one or more functional groups include one or more compounds selected from the group consisting of an amine group, a hydroxyl] group, a phosphonate group, a silyl group, and a carboxylic group (the core-shell structure were surface-modified with the coupling agent 3-aminopropyltriethoxysilane, para 0021).
Regarding claims 92 and 93, Zhai discloses a thickness of said composite film is 3-40 μm (para 0015).
Regarding claims 94 and 95, Zhai discloses the composite film is included in wide variety of applications and passive devices including electronic devices, pulsed power supplies, hybrid vehicles, tank electromagnetic guns, and electromagnetic launch platforms (para 0004).
Regarding claims 68, 79, 80, 81, 84-87, Zhai is silent about the properties of the core-shell structure filler, the polymer and the composite that are recited in the claims.  However, because the core-shell structure, the polymer and the composite disclosed by Zhai are the same and thus must necessarily exhibit the properties.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (CN104893187) as applied above, further in view of Khodaparast et al. ( IEEE Transactions on Dielectrics and Electrical Insulation Vol. 20, No. 1; February 2013).
Zhai discloses a polymer composite film as described above and is incorporated herein by reference.  Zhai does not disclose the composite further includes additional dielectric insulative particles, said additional dielectric insulator particles have a size of less than 150nm.  Khodaparast discloses nanocomposite using insulative particles TiO2 having a particle size of about 30nm (page 168) and an organosilane surface functionalization exhibit increase in storage modulus and dielectric constant (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to add insulative particles including TiO2 having an organosilane surface functionalization taught by Khodaparast in the composite of Zhai, to adjust and enhance their properties.  Khodaparast does not disclose the concentration of the insulative particles with respect to the composite film but discloses increase in concentration of TiO2 particles will increase the dielectric constant of the composite (Figs. 4 and 6). In addition, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (CN104893187) as applied above, further in view of Barber et al. (Materials 2009, 2, 1697-1733;).
Zhai discloses a polymer composite film as described above and is incorporated herein by reference.  Zhai does not disclose a concentration of said high dielectric ceramic filler in said composite is different at an outer surface region of said composite than compared to an average concentration of said high dielectric ceramic filler in said composite.  Barber discloses properties such as dielectric constant and dielectric permittivity of a polymer composite depend on the ceramic particle loadings (page 1701).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to form the polymer composite of Zhai depending on the desired properties of the composite by adjusting the concentration of the core-shell filler interfacial area can be achieved beyond which additional filler cannot generate additional interfacial to effectively adjusting the dielectric response of the composite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

6/30/2022